 

Exhibit 10.1 



 

 

THIRD Amendment

to AMENDED AND RESTATED

Loan and security agreement

 

THIS THIRD AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of April 12, 2017 and effective as of March 27,
2017, by and between SILICON VALLEY BANK (“Bank”) and SAJAN, INC. (“Borrower”).

 

 

Recitals

 

A.                  Bank and Borrower are parties to that certain Amended and
Restated Loan and Security Agreement dated as of March 28, 2013 (the “Original
Loan Agreement”), as amended by a First Amendment to Amended and Restated Loan
and Security Agreement dated as of March 26, 2015 (the “First Amendment”) and a
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
May 5, 2015 (the “Second Amendment”; the Original Loan Agreement, as amended by
the First Amendment and the Second Amendment shall be collectively referred to
herein as the “Loan Agreement”).

 

B.                  Borrower has requested that Bank make certain changes to the
terms of the Loan Agreement, and Bank has agreed to do so, in accordance with
the terms and subject to the terms and conditions of this Amendment.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.                   Amendments to Loan Agreement.

 

2.1                Section 2.1.1 (Revolving Advances). Subsection (a) of Section
2.1.1 of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:

 

(a)        Availability. Subject to the terms and conditions of this Agreement
and to deduction of Reserves, Bank shall make Advances not exceeding the
Availability Amount. Amounts borrowed hereunder may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.

 

2.2                Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

 

2.2        Overadvances. If, at any time, the outstanding principal amount of
any Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall immediately pay to Bank in cash the amount of such excess
(such amount, the “Overadvance”). Without limiting Borrower’s obligation to
repay Bank any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at a per annum rate equal to
the rate that is otherwise applicable to Advances plus five percent (5.0%).

 

2.3                Section 2.3 (Payment of Interest on the Credit Extensions).
Subsection (a) of Section 2.3 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

 

1 

 

 



(a)        Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to (A) one half of one percent (0.5%) above the Prime Rate when
the Liquidity Ratio is greater than or equal to 1.75 to 1.0, and (B) one and
three quarters of one percent (1.75%) above the Prime Rate when the Liquidity
Ratio is less than 1.75 to 1.0, provided that the interest rate shall at no
times be less than 4.0% per annum. Interest shall be payable monthly in
accordance with Section 2.3(d) below.

 

2.4                Section 2.4 (Fees). Section 2.4(b) is hereby deleted in its
entirety.

 

2.5                Section 3.2 (Conditions Precedent to all Credit Extensions).
Subsections (a) and (b) of Section 3.2 of the Loan Agreement are each hereby
deleted in its entirety and replaced with the following:

 

(a)        timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;

 

(b)        the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

2.6                Section 3.4 (Procedures for Borrowing). Section 3.4 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

3.4        Procedures for Advances. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail by 12:00 p.m. Pacific time on the Funding
Date of the Advance. Such notice shall be made by Borrower through Bank’s online
banking program, provided, however, if Borrower is not utilizing Bank’s online
banking program, then such notice shall be in a written format acceptable to
Bank that is executed by an Authorized Signer. Bank shall have received
satisfactory evidence that the provision of such notices and the requests for
Advances have been approved by the Board. In connection with any such
notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program such reports and information, including
without limitation, when a Streamline Period is not in effect, sales journals,
cash receipts journals, accounts receivable aging reports, as Bank may request
in its sole discretion. Bank shall credit proceeds of an Advance to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or his or her designee or without
instructions if the Advances are necessary to meet Obligations that have become
due.

 

2.7                Section 4.1 (Grant of Security Interest). The third paragraph
of Section 4.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full in cash, and at such time as Bank’s obligations to make Credit
Extensions has terminated, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit.

 



2 

 

 

 

2.8                Section 5.3 (Accounts Receivable). Section 5.3 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

5.3        Accounts Receivable. For each Account with respect to which Advances
are requested, on the date each Advance is requested and made, such Account
shall be an Eligible Account. All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower's Books are genuine and in
all respects what they purport to be. All sales and other transactions
underlying or giving rise to each Eligible Account shall comply in all material
respects with all applicable laws and governmental rules and regulations.
Borrower has no knowledge of any actual or imminent Insolvency Proceeding of any
Account Debtor whose accounts are Eligible Accounts in any Borrowing Base
Report. To the best of Borrower’s knowledge, all signatures and endorsements on
all documents, instruments, and agreements relating to all Eligible Accounts are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.

 

2.9                Section 5.10 (Use of Proceeds). Section 5.10 of the Loan
Agreement is hereby amended to delete the words “to pay off all or a portion of
the $750,000 note payable to Shannon and Angel Zimmerman,”.

 

2.10            Section 6.2 (Financial Statements, Reports, Certificates).
Subsections (a) and (b) of Section 6.2 of the Loan Agreement are each hereby
deleted in its entirety and replaced with the following:

 

(a)        Borrowing Base Report. A Borrowing Base Report (and any schedules
related thereto) (i) when a Streamline Period is in effect, (A) within thirty
(30) days after the end of each month, and (B) together with each request for a
Credit Extension, and (ii) when a Streamline Period is not in effect, (A) no
later than Friday of each week, unless previously delivered during such week
together with a request for Credit Extension, and (B) with each request for a
Credit Extension;

 

(b)        Reports. Within thirty (30) days after the end of each month, (A)
monthly accounts receivable agings, aged by invoice date, (B) monthly accounts
payable agings, aged by invoice date, and outstanding or held check registers,
if any, and (C) when a Streamline Period is not in effect, monthly
reconciliations of accounts receivable agings (aged by invoice date), which
shall be provided at Bank’s request, and general ledger;

 

2.11            Section 6.3 (Accounts Receivable). Subsection (e) of Section 6.3
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

(e)       Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose, and notify any Account Debtor of Bank’s security interest in such
Account. In addition, Bank may notify Account Debtors to make payments in
respect of Accounts directly to Bank, provided Bank will endeavor to notify
Borrower in advance.

 

2.12            Section 6.6 (Access to Collateral; Books and Records). Section
6.6 of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:

 

6.6        Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Subject
to the last sentence of this Section 6.6, the foregoing inspections and audits
shall be conducted at Borrower’s expense and no more often than once every six
(6) months unless an Event of Default has occurred and is continuing or as Bank
determines in its good faith business judgment that conditions warrant more
frequent inspections or audits. The charge therefor shall be One Thousand
Dollars ($1,000) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedule the audit with less
than ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies) Borrower shall pay Bank a fee of One Thousand Dollars
($1,000) plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. Unless
an Event of Default is continuing, field inspections or collateral audits shall
not occur more than once in any calendar year, and shall not be required in any
calendar year in which no Advance at any one time in excess of $750,000 has been
outstanding.

 



3 

 

 

2.13            Section 6.9 (Financial Covenants). Section 6.9 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

6.9       Financial Covenants. Maintain at all times the following covenants, to
be tested as of the last day of each month:

 

(a)        Tangible Net Worth. On a consolidated basis, Tangible Net Worth of at
least $4,000,000, increasing as of the last day of each fiscal quarter of
Borrower after the Third Amendment Date by an amount equal to 25% of the sum of
(i) Net Income for such quarter, (ii) any increase in the principal amount of
outstanding Subordinated Debt during such quarter, and (iii) the net amount of
proceeds received by Borrower in such quarter from the sale or issuance of
equity securities. Notwithstanding the foregoing, to the extent Net Income is
less than zero in any quarter, Net Income shall be deemed zero for purposes of
the above Tangible Net Worth calculation.

 

(b)        EBITDA. Upon the consummation of a Permitted Acquisition, Section
6.9(a) shall cease to be of any force or effect, and thereafter Borrower shall
maintain, on a consolidated basis, EBITDA of at least $250,000 for the trailing
six (6) month period ending on the last day of each month.

 

2.14            Section 6.13 (Online Banking). A new Section 6.13 to read as
follows is hereby added immediately prior to existing Section 6.13 of the Loan
Agreement, and Section 6.13 is renumbered to be Section 6.14 of the Loan
Agreement:

 

6.13       Online Banking. Utilize Bank’s online banking platform for all
matters requested by Bank which shall include, without limitation (and without
request by Bank for the following matters), uploading information pertaining to
Accounts and Account Debtors, requesting approval for exceptions, requesting
Credit Extensions, and uploading financial statements and other reports required
to be delivered by this Agreement (including, without limitation, those
described in Section 6.2 of this Agreement).

 

2.15            Section 8.2 (Covenant Default). Subsection (a) of Section 8.2 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

(a)        Borrower fails or neglects to perform any obligation under Section
6.1, 6.2, 6.6, 6.5, 6.7, 6.8 or 6.9 or violates any covenant in Section 7; or

 

2.16            Section 9.1 (Rights and Remedies). Subsection (c) of Section 9.1
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

(c)        for any Letters of Credit, require that Borrower (i) deposit cash
with Bank in an amount equal to at least (A) one hundred five percent (105.0%)
of the Dollar Equivalent of the aggregate face amount of all Letters of Credit
denominated in Dollars remaining undrawn, and (B) one hundred ten percent
(110.0%) of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit denominated in a Foreign Currency remaining undrawn (plus, in each case,
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

 



4 

 

 

2.17            Section 9.2 (Power of Attorney). Section 9.2 is hereby deleted
in its entirety and replaced with the following:

 

9.2       Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact to: (a) exercisable upon the occurrence and during the
continuance of an Event of Default, (i) sign Borrower’s name on any invoice or
bill of lading for any Account or drafts against Account Debtors; (ii) demand,
collect, sue, and give releases to any Account Debtor for monies due, settle and
adjust disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses); (iii) make, settle, and
adjust all claims under Borrower’s insurance policies; (iv) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (v) transfer the Collateral into the name of
Bank or a third party as the Code permits; and (vi) receive, open and dispose of
mail addressed to Borrower; and (b) regardless of whether an Event of Default
has occurred, (i) endorse Borrower’s name on any checks, payment instruments, or
other forms of payment or security; and (ii) notify all Account Debtors to pay
Bank directly. Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and Bank’s obligation to make Credit Extensions has terminated. Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and the Loan Documents have been terminated.

 

2.18            Section 13.1 (Definitions). The following definitions set forth
in Section 13.1 of the Loan Agreement are hereby deleted in their entirety and
replaced with the following, or, as applicable, added in alphabetical order to
Section 13.1 of the Loan Agreement:

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

 

“Borrowing Base” is up to 85% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Report; provided, however, that Bank may
increase or decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may positively or adversely affect Collateral.

 

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit B.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that , in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Revolving Line Maturity Date” is March 27, 2018.

 

“Streamline Period” is any period of time, on and after the Effective Date,
where Borrower has maintained a Liquidity Ratio of at least 2.00 to 1.00 at all
times during the prior two (2) consecutive calendar months and provided further
that upon the occurrence of an Event of Default any Streamline Period then in
effect shall immediately terminate and Borrower shall be required to maintain
the foregoing financial ratio for two (2) consecutive months thereafter before a
new Streamline Period begins.

 



5 

 

 

“Third Amendment Date” is March 27, 2017.

 

 

2.19            Section 13.1 (Definitions). The definition for “Transaction
Report” in Section 13.1 of the Loan Agreement is hereby deleted.

 

2.20            Exhibit B (Borrowing Base Report). Exhibit B of the Loan
Agreement is hereby deleted in its entirety and replaced with Exhibit B attached
hereto.

 

2.21            Exhibit C (Compliance Certificate). Exhibit C of the Loan
Agreement is hereby deleted in its entirety and replaced with Exhibit C attached
hereto.

 

3.                   Limitation of Amendments.

 

3.1                The amendments set forth in Section 2 above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2                This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

4.                   Representations and Warranties. To induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1                Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;

 

4.2                Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

4.3                The organizational documents of Borrower delivered to Bank on
or just prior to the Third Amendment Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

4.5                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7                This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 



6 

 

 

5.                   Ratification of Perfection Certificate. Borrower hereby
ratifies, confirms and reaffirms the disclosures contained in the Perfection
Certificate most recently delivered to Bank.

 

6.                   Integration. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Amendment and the Loan Documents merge into this
Amendment and the Loan Documents.

 

7.                   Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.                   Effectiveness. This Amendment shall be deemed effective
upon (a) the due execution and delivery to Bank of this Amendment by each party
hereto, (b) the due execution and delivery to Bank of an affirmation of guaranty
by Sajan Software Limited, Sajan Spain S.L. and Sajan Singapore Pte. Ltd., and
(c) Borrower’s payment of (i) a fully-earned, non-refundable amendment fee in an
amount equal to Eight Thousand Seven Hundred Fifty Dollars ($8,750) and (ii)
Bank’s reasonable and documented legal fees and expenses incurred in connection
with this Amendment.

 

 

[Signature page follows.]

 

 

 

 

 



7 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 



BORROWER:         SAJAN, INC.         By: /s/ Thomas P. Skiba   Name: Thomas P.
Skiba   Title: Chief Financial Officer               BANK:         SILICON
VALLEY BANK         By: /s/ Brian Powers   Name: Brian Powers   Title: Vice
President   



 





 

 



 

EXHIBIT B

 

BORROWING BASE REPORT

 

[Form provided by Bank]

 

 

 

 

 

 



 

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:

FROM: SAJAN, INC.

 

The undersigned authorized officer of SAJAN, INC. ( “Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no continuing
Events of Default; (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No

Audited financial statements

10-Q, 10-K and 8-K

Annually within 120 days of FYE

Within 5 days after filing with SEC

Yes No

Yes No

A/R & A/P Agings

 

Monthly within 30 days Yes   No Monthly Reconciliation of A/R Agings (aged by
invoice date) and general ledger

If Streamline Period is in effect: not required

If Streamline Period is not in effect: monthly within 30 days

Yes   No Borrowing Base Report

If Streamline Period is in effect: monthly within 30 days and with each request
for Credit Extension

If Streamline Period is not in effect: weekly every Friday unless previously
delivered during such week with a request for Credit Extension, and with each
request for Credit Extension

Yes   No Collateral Audit Annually, if Advances outstanding at any one time
exceed $750,000 Yes   No Annual financial projections Within 30 days of FYE
  Yes   No

 

 

 

 



Financial Covenant Required Actual Complies Minimum Tangible Net Worth
$4,000,000*, tested monthly $________ Yes   No EBITDA for trailing 6 months then
ended ** $250,000, tested monthly $________ Yes  No

 

* plus 25% of quarterly Net Income (excluding losses), Subordinated Debt and new

Equity after Third Amendment Date as set forth in Section 6.9(a)

 

**applies in lieu of Minimum Tangible Net Worth covenant after a Permitted
Acquisition

 

Performance Pricing Applies Liquidity Ratio greater than or equal to 1.75 to 1.0
Prime + 0.5%, but not less than 4.0% Yes   No Liquidity Ratio less than 1.75 to
1.0 Prime + 1.75%, but not less than 4.0% Yes  No

 

 

The following financial covenant analyses and information set forth in Schedule
1, if any, attached hereto are true and accurate as of the date of this
Certificate.

 

 



 

 



 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 



 

 

 

 



SAJAN, INC., a Delaware corporation   BANK USE ONLY                     Received
by:     By:       authorized signer   Name:     Date:     Title:     Verified:  
          authorized signer         Date:                       Compliance
Status:       Yes    No              



 

 

 



 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

  

Dated: ____________________

 

I.       Tangible Net Worth (Section 6.9(a))

 

Required: $4,000,000*

 

Actual:

 

A. Consolidated Total Assets

$__________

 

B.

Intangible Assets (including goodwill, other intangible items, and notes,
accounts receivable and other obligations owing to Borrower from officers and
other Affiliates)

 

$__________ C. Total Liabilities $__________ D. Subordinated Debt $__________ E.
Tangible Net Worth (A-B-C+D) $__________

 

Is line E equal to or greater than $4,000,000*?

 



    No, not in compliance     Yes, in compliance  



 



*For measurements after the Third Amendment Date, increase by 25% of the sum of
Net Income (if greater than zero), the amount of any increase in the principal
amount of Subordinated Debt and new equity net proceeds on the last day of each
fiscal quarter of Borrower.

 



II.       EBITDA (Section 6.9(b))

 

Required: $250,000 for trailing 6-month period then ended**

 

Actual:

 



A. Net Income

$__________

 

B. To the extent included in the determination of Net Income

 

 

  1. The provision for income taxes

$__________

 

  2. Depreciation expense

$__________

 

  3. Amortization expense

$__________

 

  4. Net interest expense

$__________

 

  5. All other charges which are both non-cash and non-recurring

$__________

 

  6. All non-cash income

$__________

 

  7. The sum of lines 1 through 5 minus line 6

$__________

 

      C. EBITDA (line A plus line B.7)

$__________

 



   



Is line C equal to or greater than $250,000?

 



    No, not in compliance     Yes, in compliance  



 

** Applies after consummation of a Permitted Acquisition in lieu of Tangible Net
Worth covenant. 

 



 

 